—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Town of Huntington dated April 18, 1991, the petitioner appeals, from so much of a judgment of the Supreme Court, Suffolk County (Werner, J.), entered June 29, 1994, as confirmed the respondent’s denial, after a hearing, of the petitioner’s application for variances for a garage with attached shed and retaining walls and the respondent’s denial of the petitioner’s application for demolition permits for a barn and greenhouse.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
The petitioner’s contention to the contrary, the determination of the respondent Zoning Board of Appeals of the Town of Huntington in denying the subject variances and demolition permits was supported by substantial evidence (see, Matter of Perger v Zoning Bd. of Appeals, 146 AD2d 698). Accordingly, the Zoning Board’s determination must be upheld insofar as appealed from. Rosenblatt, J. P., Miller, Thompson and Joy, JJ., concur.